Case 1:18-cv-03260-PKC-JO Document 85 Filed 03/27/20 Page 1 of 2 PageID #: 1895



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 MICHAEL GRECCO PRODUCTIONS, INC.,

                               Plaintiff,
                                                       Case No. 18 Civ. 03260 (PKC) (JO)
                        v.


 ALAMY INC. and ALAMY LTD,

                                   Defendants.


                   RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel of

 record for defendant Alamy Inc. (“US Alamy”) and defendant Alamy Ltd. (“UK Alamy,” together

 with US Alamy, the “Defendants”), by their undersigned counsel hereby files Defendants’ joint

 corporate disclosure statement.

        US Alamy, a New York corporation, is a privately-held, wholly-owned subsidiary of UK

 Alamy, which is a privately-held, corporate entity in the United Kingdom.

        UK Alamy is wholly-owned by The Press Association Limited, which is, in turn, wholly

 owned by PA Media Group Limited (“PA Media Group”), a corporate entity in the United

 Kingdom. Daily Mail and General Holdings Limited, MGL2 Limited, News Corp UK & Ireland

 Limited, and UBMG Limited own 10% or more of PA Media Group’s stock.

        Daily Mail & General Holdings Limited is wholly owned by Daily Mail and General Trust

 PLC, a publicly traded corporate entity.

        MGL2 Limited is wholly owned by Reach Publishing Group Limited, which is, in turn,

 wholly owned by Reach PLC, a publicly traded corporate entity.
Case 1:18-cv-03260-PKC-JO Document 85 Filed 03/27/20 Page 2 of 2 PageID #: 1896



        News Corp UK & Ireland Limited is wholly owned by News Corp Holdings UK & Ireland,

 which is, in turn, wholly owned by News Corp Investments UK & Ireland, which is, in turn, wholly

 owned by NC UK Holdings Inc., which is, in turn, wholly owned by News Corporation, a publicly

 traded corporate entity.

        UBMG Limited is wholly owned by UBMG Holdings, which is, in turn, wholly owned by

 Maypond Holdings Limited, which is, in turn, wholly owned by UBM Ireland No 9 Limited, which

 is, in turn, wholly owned by UBM Ireland No 8 Limited, which is, in turn, wholly owned by UBM

 PLC, which is, in turn, wholly owned by Informa PLC, a publicly traded corporate entity.

                                             Respectfully submitted,

  Dated: New York, New York                  COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
         March 27, 2020

                                             By:   /s/ Nancy E. Wolff
                                                     Nancy E. Wolff
                                                     Lindsay R. Edelstein
                                                     41 Madison Avenue, 38th Floor
                                                     New York, New York 10010
                                                     Tel.: (212) 974-7474
                                                     Fax: (212) 974-8474
                                                     nwolff@cdas.com
                                                     ledelstein@cdas.com

                                             Attorneys for Defendants Alamy Inc. and Alamy
                                             Ltd.
